Citation Nr: 0318251	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  02-07 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1952 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2002, 
a statement of the case was issued in May 2002, and a 
substantive appeal was received in June 2002.  


FINDINGS OF FACT

The veteran is not shown to be suffering from left lower 
extremity peripheral neuropathy.


CONCLUSION OF LAW

Peripheral neuropathy of the left lower extremity was not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to service connection for 
peripheral neuropathy of the left lower extremity.  The 
discussions in the rating decision, statement of the case, 
and October 2001 letter have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, by the October 2001 letter and 
statement of the case, the veteran was advised of the types 
of evidence VA would assist him in obtaining.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes VA 
and private medical records and a pertinent VA medical 
examination report.  As the record shows that the veteran has 
been afforded a VA examination in connection with his claim, 
the requirements of 38 C.F.R. § 3.159(c)(4) (2002) have been 
met.  Significantly, no additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background 

Service connection is in effect for a right tibia march 
fracture with right shin neuropathy, currently assigned a 10 
percent evaluation.  

The March 1951 pre-induction medical examination report 
reflected claims of a history of arthritis of the right knee.  
No other abnormalities were noted.  The November 1951 
induction medical examination report reflected no 
abnormalities.  
In March 1952, the veteran fractured his right tibia.

The November 1953 discharge medical examination report 
indicated a well-healed appendectomy scar.  No other 
abnormalities were noted.  Upon separation, the veteran's 
"PULHES" physical profile amounted to a "picket fence" 
(i.e., all 1's), indicating a high level of medical fitness.  
(See generally Hanson v. Derwinski, 1 Vet. App. 512, 514 
(1991) for an explanation of the military medical profile 
system).  

August 1967 private medical records reflected complaints of 
left knee pain.  In September 1967, rheumatoid arthritis was 
diagnosed.

A November 1968 private medical examination report reflected 
that the veteran complained of arthritis of the left knee, 
which he attributed to increased strain on the left leg due 
to right knee weakness.

In January 2001, the veteran filed a claim of service 
connection for "marching fracture and peripheral 
neuropathy."

On November 2001 VA medical examination, the veteran 
complained of right lower extremity flare-ups to include 
burning sensations of the right shin bone area, redness, and 
purple discoloration.  He stated that his daily activities 
were curtailed during flare-ups.  On objective examination, 
the examiner noted tenderness to palpation of the right shin 
area.  There was no muscular atrophy or unusual right foot 
shoe wear pattern.  Right knee range of motion was within 
normal limits.  There was no edema on examination.  X-ray 
evidence indicated no significant right tibia/fibula 
abnormalities.  The examiner diagnosed a right tibia healed 
march fracture, as well as peripheral neuropathy of the right 
lower extremity due to a march fracture of the right tibia.  
There was no evidence of bony changes.

By December 2001 rating decision, the RO granted an increased 
rating of 10 percent for residuals of a right tibia march 
fracture with shin neuropathy and denied service connection 
for peripheral neuropathy of the left lower extremity.  

In his January 2002 notice of disagreement, the veteran 
stated that his left leg was broken twice in training and 
that he was forced to retire due to peripheral neuropathy.

In his June 2002 substantive appeal, the veteran stated that 
he suffered a march fracture in 1952 and that he suffered a 
second march fracture upon return to basic training.  He 
indicated that he has experienced aching and burning at night 
since that time.  

Law and Regulations 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has indicated that in the absence of proof of a 
present disability, there can be no valid claim for service 
connection; an appellant's belief that he or she is entitled 
to some sort of benefit simply because he or she had a 
disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

A claim for benefits includes "'a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit.'"  See Servello v. Derwinski, 3 Vet. App. 186 (1992) 
(citing 38 C.F.R. § 3.1(p)).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  When the positive and 
negative evidence relating to a veteran's claim are in 
approximate balance, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.  

Analysis

As outlined in the Introduction, it is unclear that the 
veteran is seeking service connection for peripheral 
neuropathy of the left lower extremity.  See Servello, supra 
(detailing the definition of a claim for VA benefits).  To 
the extent that he is, however, service connection for that 
disability cannot be granted.  38 C.F.R. § 3.303.

An injury of the left lower extremity or complaints relevant 
thereto are not reflected in the service medical records.  A 
review of the evidence, moreover, does not suggest a 
disability of the left lower extremity.  Indeed, the 
veteran's only complaint concerning the left leg occurred in 
November 1968 when he asserted that his left knee arthritis 
was attributable to increased strain on the left leg due to 
right knee weakness.  On November 2001 VA medical 
examination, moreover, no left lower extremity disability was 
found, and all diagnoses, to include peripheral neuropathy, 
pertained to the right lower extremity.

In the absence of a present disability, service connection 
cannot be granted.  Id., Brammer, supra.  Because no left 
lower extremity disability, to include left lower extremity 
peripheral neuropathy, has been shown, service connection for 
such disability cannot be granted.  38 C.F.R. § 3.303.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.




ORDER

The appeal is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

